DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-23 are pending in this application.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9, 10, 12-17, 20, 21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barret et al., (US Pub. 2017/0316324) in view of Ahn et al., (US Pub. 2015/0302315).
Regarding claim 1, Barret discloses a method for generating human-machine hybrid predictions of answers to forecasting problems, comprising: 
providing, by the computer system via a user interface, the scraped data to one or more human participants (Fig. 11, steps 1112-1114, Fig. 12, element 114 and human participants 242, [0146][0147] providing the request via the user interface); 
receiving, by the computer system via the user interface, one or more human predictions of answers to the individual forecasting problem from the one or more human participants (Fig. 11, steps 1116-1118, Fig. 12, element 114 and human participants 242, [0147]-[0152] receiving responses from users; [0193][0196][0226][0227][0260] collecting human knowledge); 
aggregating, by the computer system, the one or more machine predictions with the one or more human predictions to generate aggregated predictions (Fig. 12, [0040][0156]-[0161] combining human experiential knowledge with system-generated predictions); and 
generating and outputting, by the computer system, a hybrid prediction based on the aggregated predictions (Fig. 12, element 322, [0163] determine a forecast of the progress of the event based on the received forecasts and weights associated with user accounts).
 	Barret does not explicitly teach, however, Ahn does explicitly teach:
parsing, by a computer system, text of an individual forecasting problem (IFP) to identify a plurality of keywords ([0020] each snippet generated and/or derived from a given dataset of social media data); 
generating, by the computer system, one or more machine models based on the keywords ([0023] creating predictive model output); 
scraping, by the computer system, one or more data sources based on the keywords to collect scraped data relevant to the individual forecasting problem ([0024] data collection includes searching positing from social media sites over a given time period); 
providing, by the computer system, the scraped data to the one or more machine models; receiving, by the computer system, one or more machine predictions of answers to the individual forecasting problem from the one or more machine models based on the scraped data ([0040][0043] modifying/updating an output of an existing predictive model associated with the target variable).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of Computerizing forecasting system and user interface as taught by Barrett with the method of analyzing content as taught by Ahn to leverage the analysis of social media content to adjust and/or correct existing predictive model outputs pertaining to given products and/or services in order to improve prediction accuracy (Ahn, [0003]).
Regarding claim 2, Barret in view of Ahn discloses the method of claim 1, and Barrett further discloses:
providing the keywords to the human participants via the user interface (Fig. 11, steps 1112-1114, Fig. 12, element 114 and human participants 242, [0146][0147] providing the request via the user interface); and 
receiving votes on the keywords from the human participants via the user interface, wherein the scraping the data sources is performed in accordance with the votes on the keywords ([0152][0153][0166][0167][0173] forecasts may be averaged to generate the final forecast based on received user feedback).
Regarding claim 3, Barret in view of Ahn discloses the method of claim 1, and Barrett further discloses:
displaying a machine prediction computed by a machine model of the one or more machine models to a human participant of the one or more human participants via the user interface (Figs. 1 and 20, [0058][0082][0134][0172] responsible for displaying the data to the user).
Regarding claim 4, Barret in view of Ahn discloses the method of claim 1, and Barrett further discloses:
receiving one or more human participant rationales, each corresponding to one of the one or more human predictions; and displaying the one or more human participant rationales in the user interface in association with the corresponding human predictions (Fig. 13, [0077][0147][0149][0171]-[0173] receiving feedback and comments from users via UI).
Regarding claim 5, Barret in view of Ahn discloses the method of claim 1, and Barrett further discloses:
scraping, by the computer system, the one or more data sources based on the keywords to collect new scraped data relevant to the individual forecasting problem; and detecting a significant change in the new scraped data compared to the scraped data ([0042][0105][0167][0197][0211] collecting data and depicting by dotted lines with changing by the analytics component).

Regarding claim 6, Barret in view of Ahn discloses the method of claim 5, and Barrett further discloses:
in response to detecting the significant change in the new scraped data compared to the scraped data: providing the new scraped data to the one or more machine models; and receiving one or more updated machine predictions from the one or more machine models based on the new scraped data ([0042][0105][0167][0197][0211] During the progress of the simulation over several replicates, the model keeps track of agents, and updates their states).
Regarding claim 9, Barret in view of Ahn discloses the method of claim 1, and Barrett further discloses:
wherein the generating the hybrid prediction comprises: applying weights to the one or more human predictions and the one or more machine predictions to compute weighted human predictions and weighted machine predictions; and computing the hybrid prediction based on a combination of the weighted human predictions and the weighted machine predictions ([0127]-[0135] determining and counting a weight associated with an account).
Regarding claim 10, Barret in view of Ahn discloses the method of claim 9, and Barrett further discloses:
wherein the computing the hybrid prediction comprises supplying the one or more human predictions and the one or more machine predictions to an artificial neural network configured with the weights ([0164]-[0166] Example types of computational models that can be used to analyze or process the user-provided data which includes neural networks).
Regarding claims 12-17 and 20-21, Claims 12-17 and 20-21 are the corresponding system claims to method claims 1-6 and 9-10 respectfully. Therefore, claims 12-17 and 20-21 are rejected using the same rationale as applied to claims 1-6 and 9-10 above.

Allowable Subject Matter
Claims- 7, 8, 11, 18, 19 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659